       Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 1 of 20



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
NILAB RAHYAR TOLTON, et al.,                    )
                                                )      Civ. No. 1:19-00945 (RDM)
                   Plaintiffs,                  )
                                                )
v.                                              )
                                                )
JONES DAY,                                      )
                                                )
                   Defendant.                   )

                [PROPOSED] STIPULATED PROTECTIVE ORDER
            REGARDING CONFIDENTIALITY OF DISCOVERY MATERIAL

       The Court finds that this Action may involve production of confidential, proprietary,

commercial and/or private information for which special protection from public disclosure and

from use for any purpose other than litigating this Action is warranted. Accordingly, to expedite

the flow of information, to facilitate the prompt resolution of disputes over confidentiality of

Discovery Materials, to adequately protect information the Parties are entitled to keep

confidential, and to ensure that the Parties are permitted reasonably necessary uses of such

Discovery Materials, pursuant to Federal Rule of Civil Procedure 26(c), and for good cause

shown, IT IS HEREBY ORDERED THAT:

I.     Scope of Protective Order

       1.      This Protective Order applies to and governs the use, production, storage,

handling, disclosure, and destruction or return of all documents, information, things,

electronically stored information, deposition testimony and exhibits, discovery requests and

responses thereto, correspondence, submissions to the Court, expert reports, and other

information—including all copies, excerpts, and summaries thereof—produced or supplied by
       Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 2 of 20



any Party or any other individual or entity in connection with this Action (collectively,

“Discovery Material”).

       2.       Nothing in this Protective Order shall limit a Party’s use of (a) its own documents

or information, (b) documents or information in the public domain (meaning that the Discovery

Material in question is or at one time was generally known or reasonably ascertainable by means

independent of discovery in this Action), or (c) documents or information provided by non-

parties and not designated as “Confidential,” “Highly Confidential-Counsel/Experts Only,” or

“Privileged/Client Confidential” pursuant to this Protective Order. Notwithstanding any other

provision, this Protective Order also shall not in any way supersede, preempt, amend, alter,

modify, or prejudice, or otherwise impact any duty of confidentiality that any Party has asserted

or may assert against any other Party or non-party, or alter in any way any existing restriction

related to the dissemination of Discovery Material or other information related to this Action.

II.    Use of Information

       3.      Subject to the provisions of Paragraph 2, Discovery Material produced by a Party

or a non-party in this Action, including but not limited to any Discovery Material designated as

“Confidential,” “Highly Confidential-Counsel/Experts Only,” or “Privileged/Client

Confidential” as provided in Section III of this Protective Order, shall be used only for purposes

of this Action in conformance with the terms of this Protective Order and shall not be used for

any business, competitive, personal, private, or public purpose; for purposes of any other

dispute(s) between the Parties or involving either Party’s counsel; or for any other purpose

besides the prosecution or defense of any claims in this Action, which shall not include sharing

the information with putative class members or opt-ins who have not joined the litigation as

party plaintiffs. Except as for Discovery Material described in Paragraph 2, use of any



                                                 2
       Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 3 of 20



Discovery Material designated pursuant to this Protective Order for any other purpose shall

require the advance written consent of both Parties and, in the case of documents or information

designated “Privileged/Client Confidential” shall require adequate assurance to protect against

the disclosure of confidential client information or waiver of any attorney-client privilege, work

product protection, or similar protection.

III.   Confidentiality Designations and Effect Thereof

       4.       “Confidential” Designation. Any Party or non-party shall have the right to

identify and designate as “Confidential” any Discovery Material that is not in the public domain

(meaning that it is not generally known or reasonably ascertainable by means other than

discovery in this Action) and either (a) contains a trade secret, (b) is protected by any

confidentiality agreement, or (c) contains commercially sensitive information (e.g., information

that constitutes or contains proprietary financial, technical, or commercially sensitive

competitive information that the Producing Party maintains as Confidential in its business) or

personally sensitive information (e.g., social security numbers, financial account numbers, credit

card numbers, personal phone numbers, personal email addresses, home addresses; driver’s

license or state identification numbers, dates of birth, passwords, or the names of minor

children).

       5.       Any Party may designate Discovery Material as “Confidential” regardless of who

originally authored the material, produced the material, or submitted the material to the Court.

       6.       Discovery Material designated “Confidential” may only be shared with the

following:

             a. The Court or members of its staff. However, if any Party files Confidential
                Discovery Material, a motion for leave to file the material under seal shall be filed
                pursuant to Local Civil Rule 5.1(h) and in accordance with the procedures set
                forth in Section 15.

                                                  3
       Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 4 of 20




            b. Jones Day’s Managing Partner, any member of the Jones Day Partnership
               Committee, and any member of the Jones Day Advisory Committee;

            c. Attorneys and staff at Jones Day actively involved in the representation of Jones
               Day in this Action (“Defendant’s Counsel”);

            d. Plaintiffs named in the Complaint in this Action. Any Plaintiff who has opted
               into this Action, provided she agrees to participate in discovery, including by
               responding to written discovery and/or appearing for deposition, and on the
               condition that any such Plaintiff first execute the Certification attached hereto as
               Exhibit A;

            e. Attorneys and staff at Sanford Heisler Sharp, LLP actively involved in the
               representation of Plaintiffs in this Action (“Plaintiffs’ Counsel”);

            f. Experts, vendors, and consultants retained by either Defendant’s Counsel or
               Plaintiffs’ Counsel, on the condition that any such expert, vendor, and consultant
               first execute the Certification attached hereto as Exhibit A;

            g. Any individual identified in a document designated Confidential or whom a Party
               believes in good faith may have authored the document, been involved in its
               preparation, received the document, or may have information related to the
               document;

            h. Any reporter retained to transcribe any deposition or hearing in this Action, on the
               condition that any such reporter first execute the Certification attached hereto as
               Exhibit A; and

            i. Such other individuals as may be agreed upon by both Parties following meet-
               and-confer, on the additional condition that any such person first execute the
               Certification attached hereto as Exhibit A.

       7.      “Highly Confidential-Counsel/Experts Only” Designation. Any Party or non-party

shall have the right to identify and designate as “Highly Confidential-Counsel/Experts Only” any

Discovery Material that includes, contains, or reflects: (a) compensation information or other

financial remuneration; (b) information contained in hard copy or electronic personnel, leave or

recruiting files; or (c) medical or health information or leave status.




                                                  4
       Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 5 of 20



       8.      Any Party may designate Discovery Material as “Highly Confidential-

Counsel/Experts Only” regardless of who originally authored or produced the material, or

submitted the material to the Court.

       9.      Any Discovery Materials designated “Highly Confidential-Counsel/Experts Only”

may only be shared with the following:

            a. The Court or members of its staff. However, if any Party files Highly
               Confidential-Counsel/Experts Only Discovery Material, a motion for leave to file
               the material under seal shall be filed pursuant to Local Civil Rule 5.1(h) and in
               accordance with the procedures set forth in Section 15.

            b. The following individuals with the Parties’ respective law firms: For Defendant,
               Terri L. Chase, Laura Ellsworth, Beth Heifetz, Rebekah Kcehowski, Traci L.
               Lovitt, Nancy MacKimm, Rosanna McCalips, Mary Ellen Powers, Mike
               Shumaker, Adrian Wager-Zito, Kate Wallace and Jones Day’s Managing Partner;
               and for Plaintiffs, David Sanford, Russell Kornblith, Deborah Marcuse, Kate
               Mueting, Paul Blankenstein, Ryan Cooper, Austin Webbert, Jackson Willis,
               Merrick Black, Whittney Barth, Miriam Himelstein, Daniela Calderon, and
               Sophie Tohl. Counsel for the respective Parties may share “Highly Confidential-
               Counsel/Experts Only” materials with such additional attorneys and staff in their
               respective law firms as they may in good faith determine necessary to represent
               the interests of their respective clients, provided that they disclose the names of
               such individuals in writing to the Designating Party in advance.

            c. Experts—including non-testifying expert consultants—retained by either
               Defendant’s Counsel or Plaintiffs’ Counsel, on the condition that any such expert
               first execute the Certification attached hereto as Exhibit A;

            d. Any reporter retained to transcribe any deposition in this Action, on the condition
               that any such reporter first execute the Certification attached hereto as Exhibit A;

            e. Any individual identified in a document designated Highly Confidential-
               Experts/Counsel Only, who authored the document, received the document, or
               already possesses the information contained in the document;

            f. Document hosting vendors, but only to the extent necessary to host documents for
               review by counsel to the Parties in the Action and on the condition that a
               representative of the vendor first execute the certification attached hereto as
               Exhibit A; and




                                                 5
       Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 6 of 20



             g. Such other individuals as may be agreed upon by both Parties following meet-
                and-confer, on the condition that any such person first execute the Certification
                attached hereto as Exhibit A.

       10.      Any Discovery Material designated “Highly Confidential-Counsel/Experts Only”

may be shared with any individual that is the subject of that Discovery Material.

       11.      “Highly Confidential-Counsel/Experts Only” Discovery Material, including but

not limited to compensation or personal financial information of individual non-parties or

unnamed putative class members that have not opted-in, may not be shared with any individuals

other than those identified in Paragraph 9, except as provided in Paragraph 10. Plaintiffs’

Counsel may, however, share data derived from Highly Confidential-Counsel/Experts Only

information with any named Plaintiff in the form of statistical compilations, aggregations, or

other analyses that do not identify the subject(s) of the information by name.

       12.      “Privileged/Client Confidential” Designation. Any Party or non-party shall have

the right to identify and designate as “Privileged/Client Confidential” any Discovery Material

that the designating Party in good faith believes contains or reflects information subject to the

attorney-client privilege, attorney work product, or other privilege or confidentiality protection

by virtue of the legal representation of a non-party to this Action. The Parties understand and

agree that both Plaintiffs and Defendant maintain ethical obligations to hold in confidence

information received or generated in connection with the legal representation or potential legal

representation of a client. Accordingly, the Parties agree that “Privileged/Client Confidential”

information includes Discovery Material that contains, reflects or describes legal work or advice,

or non-public facts related to such legal work or advice, or the nature of or existence of the

engagement or potential engagement (unless the Party’s role in that engagement was disclosed

publicly, in which case the existence of the engagement would not be confidential), legal



                                                  6
        Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 7 of 20



analysis, strategy, or other legal work that was performed, requested or anticipated to be

performed on behalf of a potential client or client that/who is a non-party to this Action, such as,

without limitation: (i) communications between a Party (including experts or other consultants

retained by the Party) and a non-party or client related to a potential or actual legal matter; (ii)

communications internal to a Party (including experts or other consultants retained by the Party)

and related to a potential or actual legal matter on behalf of a client or potential client; (iii) work

product drafted or generated in the course of legal representation of a client or potential client;

(iv) work product drafted or generated in an effort to obtain client engagements; or (v)

descriptions of work performed, requested or anticipated on behalf of a client or potential client,

including but not limited to particular time entries used to record time on a particular client

matter, descriptions of non-public work performed on client matters reflected in performance

reviews or other communications (whether prepared by the individual who performed the work

or another individual commenting on the work performed), and billing records reflecting the

work performed for clients (but excluding generalized descriptions of skills that are not

attributed to particular engagements, such as would appear on a resume or Firm biography, and

publicly disclosed descriptions of engagements, such as would appear on a Firm website or other

public source describing the nature of an engagement).

        13.      Any Party may designate Discovery Material as “Privileged/Client Confidential”

regardless of who originally authored the material, produced the material, or submitted the

material to the Court.

        14.      Any Discovery Materials designated “Privileged/Client Confidential” may only

be shared with the following:

              a. Any person currently employed with, or currently engaged in the practice of law
                 with, Jones Day;

                                                   7
       Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 8 of 20




             b. Any Plaintiff currently engaged in the practice of law whom a Party believes in
                good faith may have authored the document, been involved in its preparation, or
                may have information related to the document;

             c. Any person currently employed with, or currently engaged in the practice of law
                with, Plaintiffs’ Counsel;

             d. Document hosting vendors, but only to the extent necessary to host documents for
                review by counsel to the Parties in the Action and on the condition that any
                person at the vendor with access to the documents first execute the certification
                attached hereto as Exhibit A; and

             e. Such other individuals as may be agreed upon by both Parties following meet-
                and-confer, on the condition that any such person first execute the Certification
                attached hereto as Exhibit A.


             f. The Court or members of its staff. However, if any Party files “Privileged/Client
                Confidential” Discovery Material, a motion for leave to file the material under
                seal shall be filed pursuant to Local Civil Rule 5.1(h) and in accordance with the
                procedures set forth in Section 15.

       15.      The parties shall file information designated as Confidential, Highly Confidential-

Counsel/Experts Only, or Privileged/Client Confidential in accordance with the following

procedures:

                a.      All motions, oppositions, and replies shall be served in accordance with

       the schedule set forth in LCvR 7, unless otherwise ordered by the Court or agreed to by

       the Parties. Any documents containing information designated as Confidential, Highly

       Confidential-Counsel/Experts Only, or Privileged/Client Confidential shall be filed on the

       public docket in redacted form such that the redacted version shall redact any and all

       information designated as Confidential, Highly Confidential-Counsel/Experts Only, or

       Privileged/Client Confidential, including summaries, compilations, citations, or any

       references to such material. In addition, any document containing information designated

       as Confidential, Highly Confidential-Counsel/Experts Only, or Privileged/Client


                                                  8
Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 9 of 20



Confidential shall be filed provisionally under seal in unredacted form with a notice to

the Court that the producing party will file a separate sealing motion as set forth in

Section 15.b.

       b.       Any material that a Party wishes to file in support of a motion, opposition

or reply that is designated as Confidential, Highly Confidential-Counsel/Experts Only, or

Privileged/Client Confidential shall be the subject of separate sealing motion, which shall

be filed within seven (7) business days of service of the motion, opposition, or

reply. Such sealing motion shall be prepared and filed by the party who designated the

material.

       c.       Any material that a Party wishes to file in support of a motion, opposition

or reply and which is designated as Privileged/Client Confidential shall be the subject of

a meet and confer conference, which conference shall be completed within two (2)

business days of service of the motion, opposition, or reply. If the parties cannot resolve

the dispute over whether certain material is Privileged/Client Confidential, then the party

that designated the material shall seek a ruling from the Court as to whether the material

is appropriately designated Privileged/Client Confidential and all submissions to the

Court in connection with such dispute shall be submitted for in camera review without

any such disputed material appearing in the public record unless the Court rules that the

material was not appropriately designated Privileged/Client Confidential. The issue of

whether the designated material is appropriately designated Privileged/Client

Confidential shall be included in the sealing motion discussed in Section 15.b, if any.

       d.       As soon as practicable, and in no more than five (5) days after the Court’s

order on the sealing motion, the party who originally sought to file the material (e.g., the



                                          9
   Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 10 of 20



   moving party) shall file any designated materials in compliance with the Court’s order on

   the sealing motion as well as any materials that the Court has declined to seal.

16. Based on the large volume of documents to be produced from the Plaintiffs’ email files,

   some of which may not be subject to a page by page review prior to production in order

   to meet the goals of an economic and efficient litigation pursuant to F.R.C.P. 1, as well as

   the schedule of this case, the producing party initially may designate as Confidential,

   Highly Confidential-Counsel/Experts Only, and/or Privileged/Client Confidential groups

   of documents that it reasonably believes in good faith will contain such information (e.g.,

   all emails and attachments contains in plaintiffs’ email files). The producing party will

   reasonably and in good faith meet and confer regarding the re-designation or de-

   designation of material designated pursuant to this paragraph at the request of another

   party. Where the non-producing party seeks the de-designation, the producing party shall

   either de-designate or provide written justification for maintaining a designation. The

   producing party shall de-designate or provide a written justification for maintaining a

   designation for the first 100 documents within five (5) business days; for the next 400

   documents within 10 business days; and within seven (7) additional business days for

   each set of additional 500 documents thereafter.

17. Counsel for each Party shall maintain a copy of each Certification executed by any non-

   party at that counsel’s direction.

18. The Parties shall take reasonable steps to ensure that any designation of Discovery

   Material pursuant to this Protective Order is clear and well known to the other Party and

   any other person authorized to view the Discovery Material under this Order, by, for

   instance:



                                            10
   Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 11 of 20



       a. Marking all documents (including but not limited to documents marked as
          exhibits at any deposition or hearing in this Action) with the appropriate
          designation at the bottom of each page;

       b. Referencing any designation—including, where practical, with reference to
          specific Bates numbers—in any enclosure letter or email;

       c. Declaring on the record either immediately before, during, or within 48 hours
          after any deposition that the Party intends to designate some or all of the
          deposition as “Confidential,” “Highly Confidential-Counsel/Experts Only,” or
          “Privileged/Client Confidential” pursuant to this Protective Order, in which case
          such material shall be treated consistent with the stated designation until at least
          such time as the Parties can meet-and-confer over the issue;

       d. Accompanying the introduction of any exhibit designated as “Confidential,”
          “Highly Confidential-Counsel/Experts Only,” or “Privileged/Client Confidential”
          pursuant to this Protective Order with an on-the-record comment that the
          particular exhibit has been so designated, except that the failure to make such an
          on-the-record comment shall not adversely affect such designation provided that
          the Discovery Material has been appropriately marked as “Confidential,” “Highly
          Confidential-Counsel/Experts Only,” or “Privileged/Client Confidential”; and/or

       e. Including any designation pursuant to this Protective Order in the filename of any
          electronically stored copy of the relevant document, and on the cover of any
          media-such as a cassette tape, CD, or thumb drive-that contains Discovery
          Material designated pursuant to this Protective Order.

19. Any person who receives Discovery Material designated pursuant to this Protective Order

   is prohibited from disclosing it to any other person except in conformance with this

   Protective Order.

20. Any person who receives Discovery Material designated pursuant to this Protective Order

   shall maintain any such Discovery Material received in a secure area and shall exercise,

   at the very least, the same standard of due and proper care with respect to the storage,

   custody, use or dissemination of such Discovery Material as is exercised by the recipient

   with respect to its own equivalent information, and is reasonably calculated to maintain

   the confidentiality of the Discovery Material in conformance with the terms of this

   Protective Order.

                                            11
        Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 12 of 20



     21. Nothing in this agreement shall be construed to constitute a waiver of the ability to

        challenge the propriety of any designation under this agreement.

     22. The parties agree that they will, in advance of a hearing or trial, negotiate in good faith

        concerning an appropriate procedure to propose to the Court for the treatment of

        information designated under this Protective Order at such hearing or trial. In the event

        the parties cannot agree to such a procedure to propose to the Court, each party shall be

        free to apply to the Court for the entry of an order concerning the treatment of

        information submitted at a hearing and/or at trial. Nothing in this Protective Order shall

        be construed to affect the admissibility of any document or information at a hearing

        and/or trial.

V.      Challenges to Designations, Misdesignations, and Other Disclosures

     23. If a non-designating party objects to the designation or continued treatment of certain

        information as “Confidential” or “Highly Confidential-Counsel/Experts Only” or

        “Privileged/Client Confidential,” it shall so notify counsel of record for the designating

        party, and the Parties shall then confer in good faith in an attempt to resolve the dispute.

        Following such consultation, if the Parties are able to reach agreement, the document(s)

        shall be reproduced with the agreed-upon confidentiality designation. If the Parties are

        unable to agree on whether the information is appropriately designated or on a less

        restrictive alternative, the objecting Party may move for an order requiring redesignation

        of the information in dispute. It is the burden of the designating party to establish the

        appropriateness of the original designation. Unless and until such an order requiring

        redesignation of the information in dispute is obtained, the original designation by the

        designating party shall stand.



                                                  12
   Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 13 of 20



24. Any Party that inadvertently fails to designate or misdesignates any Discovery Material

   pursuant to this Protective Order at the time of its production may subsequently make a

   designation or a correction of the initial designation. In the event of a designation

   pursuant to this Paragraph:

       a. Any such designation or correction, along with notice thereof, shall be promptly
          made in writing after the discovery of the non-designation or misdesignation of
          the Discovery Material, and shall be accompanied by substitute copies with
          appropriate designations.

       b. All persons who received the non-designated or misdesignated Discovery
          Material prior to receipt of such notice shall, within seven (7) calendar days of
          receipt of substitute copies, destroy the non-designated or misdesignated
          Discovery Material and confirm as much to the producing party in writing or
          return it to the law firm representing the producing Party, except if the receiving
          party is challenging the designation, it shall maintain the subject Discovery
          material in confidence pending resolution of that challenge.

       c. All persons who reviewed the non-designated or misdesignated Discovery
          Material prior to receipt of such notice shall abide by the relevant provisions of
          this Protective Order with respect to the use and disclosure of any Discovery
          Material contained in the nondesignated or misdesignated Discovery Material.

25. If Discovery Material designated pursuant to this Protective Order is disclosed to any

   person other than in accordance with this Protective Order, the Party responsible for the

   disclosure must immediately bring all pertinent facts relating to such disclosure to the

   attention of the designating Party. The Party responsible for the disclosure must also

   make every effort to retrieve the improperly disclosed information and to prevent further

   unauthorized disclosure on its own part or on the part of the unauthorized recipient of

   such Discovery Material. All such efforts shall be without prejudice to the rights and

   remedies of the designating Party.

26. If, at any time, any Discovery Material designated pursuant to this Protective Order and

   in the possession, custody, or control of any person other than the one making the



                                            13
         Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 14 of 20



         designation is the subject of a subpoena or discovery request related to any court,

         government agency, legislative body, or similar proceeding, the Party or person to whom

         the subpoena or request is directed shall promptly provide written notice to the

         designating Party. Such notice shall include the date set for the production of the

         subpoenaed or requested information. Upon receipt of such notice:

             a. The designating Party shall, within seven (7) calendar days, or promptly before
                the time specified for the production in the subpoena or request if such time is less
                than seven (7) days, inform the noticing Party or person either that it does not
                object to production of the Discovery Material, or that it will seek protection to
                prevent such production.

             b. If the designating Party responds that it will seek protection, then the noticing
                Party or person may not produce the Discovery Material until the request for
                protection is resolved or until the designating and noticing Parties otherwise
                agree, except that, if the noticing party has acted in good faith, it may comply
                with a judicial order requiring production of the Discovery Material sought. The
                designating Party and subpoenaed Party shall cooperate and use best efforts to
                promptly resolve such issues.

             c. If the designating Party responds that it will not seek protection, or does not
                timely respond, then the noticing Party or person may produce the Discovery
                Material.

VI.      Return or Destruction of Designated Discovery Material

      27. Within sixty (60) calendar days after the final resolution of this Action including all trial,

         appellate proceedings, confirmation proceedings, and appeals therefrom, or such other

         time as agreed in writing between the Parties, the Parties shall make best efforts to ensure

         that all Discovery Material that is designated as “Confidential,” “Highly Confidential-

         Counsel/Experts Only,” or “Privileged/Client Confidential” shall be returned to counsel

         for the Party that produced it or, alternatively, shall be destroyed. In addition, the Parties

         shall make reasonable best efforts to locate and destroy the portions of any Discovery

         Material that contains or reflects any references to, or mention of, Discovery Material



                                                    14
       Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 15 of 20



       that is “Confidential,” “Highly Confidential-Counsel/Experts Only,” or

       “Privileged/Client Confidential.”

   28. Notwithstanding the foregoing Paragraph, Counsel for the Parties shall be entitled to

       retain pleadings, motions, briefs, discovery responses, affidavits, work product, other

       papers submitted to the Court, deposition transcripts, and the trial record. Any material

       retained pursuant to this Paragraph must still be maintained in conformance with this

       Order.

   29. Each Party shall promptly certify, in writing, that all Discovery Material subject to

       Paragraph 27 has been returned to counsel for the producing Party or has been destroyed.

VII.   Disclosure of Privileged Information

   30. Documents and information withheld from disclosure on the grounds of attorney-client

       privilege, work product protection, or any other privilege must be recorded on a privilege

       log. Notwithstanding the foregoing, documents withheld from production on the basis of

       attorney-client privilege or attorney work product protection arising from the

       representation of the Defendant or Plaintiffs in this Action and created on or after August

       1, 2018, may be withheld from production or redacted from produced documents without

       the need to record the withholding or redaction on any privilege log. Similarly,

       documents designated as “Privileged/Client Confidential” pursuant to Paragraph 12 need

       not be logged unless they are withheld from production.

   31. If a Party inadvertently discloses information that is subject to a claim of attorney-client

       privilege, attorney work product, or similar privilege or protection arising from the

       representation of the Defendant or Plaintiffs in this Action (“Privileged Disclosures”),

       such disclosure shall not constitute or be deemed a waiver or other forfeiture of any claim



                                                15
   Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 16 of 20



   of privilege or attorney work product protection that the Party making the disclosure

   would otherwise be entitled to assert with respect to either the disclosed information or its

   subject matter, provided that the disclosing Party promptly upon learning of the

   disclosure notify the Party that has received the subject information of such inadvertent

   disclosure. Upon receipt of the notice, the receiving Party shall treat the information as

   privileged, but shall have the right to challenge the privilege designation.

32. Upon the final resolution of the Action as described in paragraph 27, any Discovery

   Material claimed by the producing Party to contain Privileged Disclosures shall be, upon

   written request, promptly returned to the producing Party or destroyed at the producing

   Party’s option. This includes all copies, electronic or otherwise, of any such documents.

   In the event that the producing Party requests destruction, the other Party shall provide

   written certification of compliance within fourteen (14) calendar days of such written

   request. A Party’s return or destruction of documents containing Privileged Disclosures

   shall not waive its right to seek a determination as to the assertion of privilege or attorney

   work product protection for the Privileged Disclosures. No Privileged Disclosures may,

   after notice of the claim of privilege, be used as evidence against the producing Party or

   disclosed to any non-parties. Should a Party challenge the assertion of privilege or

   attorney work product protection, that challenging Party may not use or disclose the

   Discovery Material or its contents without a resolution allowing such disclosure by either

   agreement of the Parties and/or Order of the Court. Should any Privileged Disclosures

   that subsequently are identified by the producing Party as such be disclosed to any

   persons not a Party to this Action, the Party causing such disclosure shall inform the

   person receiving the Privileged Disclosures that the information is covered by this Order



                                            16
      Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 17 of 20



      and make its best efforts to retrieve the Privileged Disclosures. Notwithstanding the

      foregoing, this Protective Order shall not be deemed to limit a Party’s right to withhold

      privileged or work product protected materials pursuant to law.

VIII. Preservation of Rights and Privilege

   33. Nothing in this Protective Order shall affect any right of a Party or witness to make any

      otherwise proper type of objection, claim, or response to discovery requests (including,

      without limitation, requests for production, or questions at deposition). This Protective

      Order shall not be construed as a waiver by any Party of any legally cognizable privilege

      to withhold production of Discovery Material, or of any right which any Party may have

      to assert such privilege at any stage of the litigation.

   34. Nothing contained in this Protective Order shall preclude the parties from stipulating in

      writing to waive, modify, or change the provisions of this Protective Order, subject to

      Court approval. Any Party or non-party may, at any time upon notice to all Parties, move

      the Court for a modification of, or relief from, the terms of this Protective Order.

   35. Compliance by any Party or non-party with the terms of this Protective Order shall not

      operate as an admission that any particular material is or is not confidential, privileged, or

      admissible in evidence at trial.

   36. After termination of this Action, including any appeals, this Protective Order shall

      continue to be binding upon the parties and all persons to whom confidential Discovery

      Material has been disclosed and communicated. Moreover, this Court shall retain

      jurisdiction over such parties and persons to enforce the provisions of this Order.




                                                 17
     Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 18 of 20



      So ordered, this ___ day of ______________, 2019.



                                   ________________________________
                                   Randolph D. Moss
                                   United States District Judge


Agreed as to form and substance:


/s/ Deborah K. Marcuse                                    /s/ Terri L. Chase
Deborah K. Marcuse (D.C. Bar # 995380)                    Terri L. Chase (pro hac vice granted)
SANFORD HEISLER SHARP, LLP                                JONES DAY
111 S. Calvert Street, Ste. 1950                          250 Vesey Street
Baltimore, MD 21202                                       New York, NY 10281
(410) 834-7415                                            (212) 326-3939
dmarcuse@sanfordheisler.com                               tlchase@jonesday.com

David W. Sanford (D.C. Bar # 457933)                      Mary Ellen Powers (D.C. Bar # 334045)
SANFORD HEISLER SHARP, LLP                                Beth R. Heifetz (D.C. Bar # 417199)
1350 Avenue of the Americas, 31st Floor                   JONES DAY
New York, NY 10019                                        51 Louisiana Avenue, NW
(646) 402-5650                                            Washington, D.C. 20001
dsanford@sanfordheisler.com                               (202) 879-3939
                                                          mepowers@jonesday.com
Counsel for Plaintiffs                                    bheifetz@jonesday.com

                                                          Counsel for Defendant




                                           18
Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 19 of 20




                    Exhibit A
       Case 1:19-cv-00945-RDM Document 51-1 Filed 09/09/19 Page 20 of 20



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
NILAB RAHYAR TOLTON, et al.,                    )
                                                )      Civ. No. 1:19-00945 (RDM)
                   Plaintiffs,                  )
                                                )
v.                                              )
                                                )
JONES DAY,                                      )
                                                )
                   Defendant.                   )


                           CONFIDENTIALITY CERTIFICATION


       1.      My name is _______________________________________________________.

       2.      I live at __________________________________________________________.

       3.      I am employed as (state position) ______________________________________,

and my employer is (state employer name) _____________________________, which is located

at (state address) _______________________________________________________________.

       4.      I have received and read a copy of the Protective Order that has been entered in

this Action. I understand the provisions of this Order, and I agree to comply with, and to be

bound by, its provisions. I also consent to the jurisdiction of the Court with respect to the

enforcement of the Protective Order.

       5.      I declare under penalty of perjury that the foregoing is true and correct.



Executed this ____ day of __________ by __________________________



Signed: _____________________________________________________
